Dismissed and Memorandum Opinion filed November 14, 2013.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-13-00574-CV

                      NICKOLOSIE D. GRADNEY, Appellant

                                             V.
                           DEBORAH CAYTON, Appellee

                      On Appeal from the 127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-05825

                MEMORANDUM                             OPINION
       According to information provided to this court, this is an appeal from a
final default judgment signed May 31, 2013. Appellant, Nickolosie D. Gradney,
filed a pro se notice of appeal June 24, 2013.1
       To date, our records show that appellant has neither established indigence
nor paid the $195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment

1
  Nickolosie D. Gradney and S. Texas Enterprises, LLC. are named as Defendants in the style of
the case. The trial court’s judgment, which states that it is final, is against only S. Texas
Enterprises, LLC. The corporation has not filed a notice of appeal, however. No clerk’s record
has been filed, and wecannot determine our jurisdiction over this appeal in the absence of the
record.
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements
for establishing indigence); see also Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). On July 18, 2013, the
court notified appellant that the filing fee was past due and the appeal was subject
to dismissal unless the fee was paid on or before July 29, 2013. Appellant filed no
response to the notice that the appellate filing fee was past due.

      The record in this appeal was due on or before July 30, 2013, but it has not
been filed. The clerk responsible for preparing the record informed this court that
appellant did not make arrangements to pay for the record. On August 16, 2013,
appellant requested a sixty-day extension of time to pay for preparation of the
record. The court granted the extension request, but noted that no further
extensions of time would be granted.

      On October 17, 2013, the Harris County District Clerk’s office again
notified this court that appellant had not paid for preparation of the record.
Accordingly, notification was transmitted to all parties of the court’s intention to
dismiss the appeal for want of prosecution unless, within fifteen days, appellant
paid or made arrangements to pay for the record and provided this court with proof
of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided this court
with proof of payment for the record or filed any response to this court’s October
17, 2013, notice.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices McCally, Busby, and Wise.



                                           2